Citation Nr: 1504209	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  13-00 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased evaluation for a service-connected cyst.

2.  Entitlement to service connection for diabetes, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for a skin condition, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse

ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In September 2013 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing; a transcript of that hearing is of record.

The Board has reviewed both the physical claims file and the "Virtual VA" electronic claims file to ensure a complete review of the evidence.

The issue of entitlement to an increased evaluation for a cyst is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diabetes is etiologically related to his active duty service.

2.  The Veteran does not have a skin disability for which service connection is warranted.




CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes are met.  38 U.S.C.A. §§ 1110, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2014).

2.  The criteria for service connection for a skin disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that his diabetes and skin disability are the result of exposure to Agent Orange during his active duty service.

A Veteran having active military, naval or air service while serving in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to such agent.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The evidence of record establishes that the Veteran served on the U.S.S. Hassayampa and was in the official waters of the Republic of Vietnam from January 1970 to July 1971.  

The deck logs, obtained by the Veteran from the National Archives & Records Administration, show that during that time period the U.S.S. Hassayampa docked three times in Vietnam, in March 1970, April 1970 and May 1970.

As the Veteran's ship docked in the Republic of Vietnam, he is presumed to have been exposed to an herbicide agent.

Certain disabilities that are presumed to be related to herbicide exposure are listed at 38 C.F.R. § 3.309(e).  The Board notes that diabetes is listed as a disability that is presumed to be related to herbicide exposure.

A review of post-service treatment records shows that the Veteran has a current diagnosis of diabetes.  Accordingly, service connection for diabetes is granted.

As discussed in the September 2013 hearing, the Veteran does not currently have a skin condition for which service connection may be granted.  The service and, most importantly, post-service medical evidence provides highly probative evidence against this claim.   Accordingly, service connection for a skin condition is denied.

ORDER

Entitlement to service connection for diabetes is granted.

Entitlement to service connection for a skin condition is denied.


REMAND

The Board finds that further development is necessary before adjudication of the issue of entitlement to an increased evaluation for a cyst.

During the September 2013 hearing the Veteran described symptoms of his cyst.  

A review of the record shows no medical treatment records or VA examinations that evaluate the severity of the disability.

Thus, the Board finds that a remand is necessary to obtain any treatment records and a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any treatment records related to his service-connected cyst.

2.  Schedule the Veteran for a VA examination to determine the nature and severity of the Veteran's service-connected cyst.  The claims folder should be made available to the examiner and all necessary studies should be conducted.

3.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


